Title: To George Washington from Thomas Lewis, 24 February 1784
From: Lewis, Thomas
To: Washington, George



Sir
Rockingham C[oun]ty [Va.] Feby 24th 1784

Yours of the 1th Instant Came to hand this day. in Complyance with your request, I have Searched my offices, and find no other locations in your name Returned by Colo. Crawford but those you mention vizt that on Shirtee & that at the round bottom on the Ohio, the Warrants with the assignments on which you right to both those are founded I have in Safe keeping, and they were all recited or taken notice off in the Certificate of Location transmited you by Colo. Crawford, no other warrants of yours are in my Possession, it may be they were Sent to Some other County, or returned in Colo. Crawfords hands for Location as opportunities might present—as you have obtained a Patent for the tract on Shirtee I am Surprized you did not. the Same for that on the round Bottom unless as you observe Some person had Entred a Cavet against it, but in this Case I think it altogether Improbable that any Judgement could be obtained either for or against you, as all trials of this kind were Suspended with the Comencement of Hostilities that Soon took place after your Location, besides in Such a Case you would have been Sumoned to defend your Claim—All that I remember tending this way was a mesage from on[e] Michl Cresop, of Some Claim or pretension he had at that place but how Circumstanced I cant now reccolect—but this was after your Survey—I think I have Some faint remembrance of writing to you on that Subject but Cannot be positive. what remains for you as things Stand is to have enquiry made at the land office whether any Suit was ever Commencd there against the land in Question & to have your Survey entred in that office in order to obtain’g a Patent. I never heard of any other pretensions to that land but this of Cresops, As to the land at the mouth of the Little Kanaway that Colo. Crawford presented you a Draft of, he never made any return thereof to my office, nor Entred any warrant theron to my Knowledge, it is probable

that at the time of making the Survey He thought it Clear of other Claims —I cannot inform you whether any other person may have had the land at that place Survey Since, for Surveying business was Impracticable in those parts from the Commencment of Hostilities till the latter part of the war—& Dureing this time Several new Countys were made that were formerly part of Augusta of which Number the County of mononghela was one & the land in Question mostly in that County—whereof John madison became Surveyor & who was some time ago killed by the Indians it might be proper for you to make Enquiry in the Surveyors office there for the information you want—I have not been Surveyor of Augusta Since 1777, where I live fell into one of the Division on the Eastern waters called Rockingham —would it not be proper for you to write to the representative of the late Colo. Crawford to make Strick Search amongst his papers for any warrants of yours that might have been Intrusted to his Care.
It is propable that your messenger [Young] was here on Some business respecting lands but with you I cannot recolect particulars, but think it probable it was with the warrents that you find recited in both your Certificats of Location.
The warrants by Messrs Roots & Thruston, I have not the least knowledge of, if warrants were never Isued on the Rights of those I am at a loss to advise how they Can be obtained now or if Isued, lost or misslaid how they Can be replaced I am at a loss to Know.
In addition to what I have Said relative to the land at the mouth of the L. Kanaway I would observe that it must be known to Sundry people that Colo. Crawford made a Survey at that place the report would Spread & prevail—& it is not Improbable that Such report might prevent any Subsequent locations, & the more so as Colo. Crawford, was most of his time Convenient to get information of any Such thing being done[.]if you have any trusty aquaintance in that part of the world you might get Information on this head. I wish it were in my Power to have given you a more Satisfactor information in the Several points of your requst. if I could I asure you I should not have Considred it as a painfull office, nor Shall I think any thing in my power so that you think can Contribute to your Service or Satisfaction.

It now remains that thank you for the kind remembrance you have of my late Brother—Death has deprived of Severel valuable freinds amongst whom I have to lament with you my much Esteemed friend Col. Fielding Lewis.
Now Sir permit me to present you with my Compliments of Congratulation on your Safe arival at your Seat in your native Country, not only on Acount of yr Safe return but also on the wreath of Laural with which you are Crowned—a Crown the more Glorious as it is Gift of merit not bestowed on you by your Country only, but by the Sufferage of all Europe, but in a more peculiar manner by all who have a regard to libert & the Common Rights of mankind but I must not offend your Delicacy by Picturing to you the Overflowings of my hart on the various Objects that present themselves to my Imagination on this Ocassion—Permit me than to asure you that I am with the most profound regard & Esteem Your Excellencys most Obedient & most Humble Servant

Thos Lewis


P.S. When I set down to write I meant this as a Sketch or rough draft of what might occur, but finding an imediat Conveyance by Mr Jones to Winchester from whence you probably will receive this with as much Expedition as any other way & not having time to transcribe it I have ventured to present you Just as it is &

